Citation Nr: 0021115	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disability, to include hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic lung disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1974.  

By rating decision in December 1991, the Roanoke, Virginia RO 
denied service connection for a heart disability (to include 
hypertension), PTSD and a chronic lung disability.  The 
veteran was notified of the RO's decision by letter dated in 
January 1992; however, he failed to file a timely appeal 
therefrom and that action became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.

By rating decision dated in June 1992, the Roanoke, Virginia 
RO again denied service connection for PTSD and a chronic 
lung disability, finding that no new and material evidence 
had been submitted.  The veteran was notified of the RO's 
decision by letter dated that same month; however, he failed 
to file a timely appeal therefrom and that action became 
final.  Id.

Recently, the veteran requested that the claims for 
entitlement to service connection for a heart disability (to 
include hypertension), PTSD and a chronic lung disability be 
reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision by the Roanoke, Virginia RO that determined that new 
and material evidence had not been submitted to reopen the 
claims for entitlement to service connection for a heart 
disability, to include hypertension; PTSD; and a chronic lung 
disability.  This case was before the Board in July 1997 when 
it was remanded for additional development.



FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a heart 
disability, to include hypertension; the veteran did not 
appeal this denial.

2.  Evidence added to the record since December 1991 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.

3.  In a December 1991 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for PTSD; the 
veteran did not appeal this denial.

4.  Entitlement to service connection for PTSD was denied by 
rating decision in June 1992; the veteran did not appeal this 
denial.

5.  Evidence added to the record since June 1992 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  A VA examiner diagnosed the veteran to have PTSD in 
August 1994.

7.  In a December 1991 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a chronic 
lung disability; the veteran did not appeal this denial.

8.  Entitlement to service connection for a chronic lung 
disability was denied by rating decision in June 1992; the 
veteran did not appeal this denial.

9.  Evidence added to the record since June 1992 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

10.  The claim for entitlement to service connection for a 
chronic lung disability is plausible.


CONCLUSIONS OF LAW

1.  A December 1991 rating decision that denied service 
connection for a heart disability, to include hypertension, 
is final.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.303, 3.307, 3.309, 20.302(a), 
20.1103 (1999).

2.  Evidence received since December 1991 is not new and 
material, and the veteran's claim for service connection for 
a heart disability, to include hypertension, has not been 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999). 

3.  A June 1992 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.304, 
20.302(a), 20.1103 (1999).

4.  Evidence received since June 1992 is new and material and 
the claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

5.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  A June 1992 rating decision that denied service 
connection for a chronic lung disability is final.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 20.1103 (1999).

7.  Evidence received since June 1992 is new and material and 
the claim for service connection for a chronic lung 
disability is reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

8.  The claim of entitlement to service connection for a 
chronic lung disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 1991 rating decision denied the veteran's claim 
for service connection for a heart disability (to include 
hypertension), on the basis that a heart disability was not 
shown in service.  Although the veteran was given written 
notification of this determination in January 1992, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  The RO denied an application to 
reopen claims for service connection for PTSD and a chronic 
lung disability in June 1992, finding that no new and 
material evidence had been submitted.  The veteran was 
notified of that decision by letter of the same month; 
however, he failed to file a timely appeal therefrom and that 
action became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).

A claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

Heart Disability, to Include Hypertension

In the case at hand, the evidence available for the RO's 
consideration in December 1991 included: the veteran's 
service medical records; private treatment records dated from 
1980 to 1991; and an October 1991 VA report of examination.  
A May 1962 discharge and reenlistment examination report 
notes that clinical evaluation of the heart was normal.  
Blood pressure reading was 120/70.  An October 1968 
examination report notes that clinical evaluation of the 
heart was normal.  Blood pressure reading was 132/76.  A 
February 1971 bi-annual examination report notes that 
clinical evaluation of the heart was normal.  Blood pressure 
reading was 138/90.  A December 1973 separation examination 
report notes that clinical evaluation of the heart was 
normal.  Blood pressure reading was 128/72.

Private treatment records dated from 1980 to 1991 note that 
the veteran was seen on several occasions with complaints 
related to a heart disability or hypertension.  Upon 
examination in May 1980, blood pressure reading was 140/90.  
An October 1980 treatment record notes the veteran's 
complaints of chest pains.  Upon examination, blood pressure 
reading was 148/94.  December 1982 treatment records note the 
veteran's complaints of pain in the center of the chest 
radiating to the shoulders and upper arms for two weeks.  
Examination revealed "perhaps slight enlargement of the 
[left] ventricle."  Blood pressure readings were 150/100 for 
the right arm and 160/108 for the left arm.  Diagnoses 
included hypertension.  A December 1982 electrocardiogram 
revealed minimal nonspecific ST-T abnormalities.  An October 
1983 treatment record notes the veteran's complaints of chest 
pain on exertion.  Blood pressure readings were 160/90 for 
the right arm and 150/120 for the left arm.  A May 1983 
electrocardiogram revealed ischemic heart pattern.  A 
December 1984 treatment record notes that blood pressure 
readings were 144/110 for the right arm and 140/110 for the 
left arm.

An October 1991 VA examination report notes the veteran's 
complaints of hypertension and heart problems.  The veteran 
was observed to be wearing a Transder Nitro skin patch on the 
left anterior chest wall.  Upon examination, heart tones were 
adequate with no murmurs audible.  Blood pressure readings 
were 146/92 while sitting, 138/94 while lying down, and 
144/90 while standing.  Diagnoses included chronic stable 
angina and essential hypertension, both under treatment.

Upon consideration of this evidence, the RO denied service 
connection for a heart disability, to include hypertension, 
holding that service medical records showed no evidence of a 
heart disability, to include hypertension.  The December 1991 
rating decision was not appealed and became final.

In April 1994, the veteran requested that the claim for 
entitlement to service connection for a heart disability, to 
include hypertension, be reopened.  The newly submitted 
evidence includes: service medical records dated in December 
1973 and January 1974; private treatment records dated in 
1980 and 1992; and VA treatment records dated from 1994 to 
1997.

Several of the submitted service medical records are 
duplicative of those considered by the RO in the December 
1991 rating decision.  Therefore, they do not constitute new 
and material evidence sufficient to reopen the claim of 
service connection for a heart disability, to include 
hypertension.  The remaining service medical records note a 
diagnosis for a disability not herein at issue.  No 
complaints or findings of a heart disability, to include 
hypertension, were noted.  As these service medical records 
are not material to the claim at hand, they do not afford a 
basis upon which the veteran's claim may be reopened.

In addition, the private treatment record dated in 1980 is 
duplicative of that considered by the RO in the December 1991 
rating decision.  Therefore, it does not constitute new and 
material evidence sufficient to reopen the claim of service 
connection for a heart disability, to include hypertension.  
The private treatment records dated in 1992 note the 
veteran's continuing complaints of heart pain and 
hypertension following service.  This additional evidence is 
new in that it shows complaints and finding of a heart 
disability (including hypertension) following service, but no 
findings relating the problem to active military service are 
given.  As the 1992 private treatment records are not 
material to the claim at hand, demonstrating only that the 
veteran had post-service problems, they do not afford a basis 
upon which the veteran's claim may be reopened.  Furthermore, 
the private treatment records do not refer to the onset of a 
heart disability, to include hypertension, during service, or 
manifestations thereof within one year of service; therefore, 
the evidence does not constitute new and material evidence 
sufficient to reopen the claim of service connection for a 
heart disability, to include hypertension.

In addition, the other newly submitted evidence includes VA 
treatment records dated from 1994 to 1997.  These treatment 
records note that the veteran was seen for various 
complaints, including hypertension, angina and coronary 
artery disease; however, no findings relating the problem to 
active military service are given.  As the VA treatment 
records are not material to the claim at hand, demonstrating 
only that the veteran had post-service problems, they do not 
afford a basis upon which the veteran's claim may be 
reopened.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d).

At the time of the June 1992 rating decision, the evidence 
for consideration was the same evidence before the RO in 
December 1991 (the veteran's service records, which note that 
his military occupational specialty was armor crewman while 
serving in Vietnam; the veteran's statement received by the 
RO in August 1991, wherein the veteran reported having 
nightmares related to his combat experiences in Vietnam; 
private treatment records dated from 1980 to 1991, which note 
no complaints or findings of PTSD; and an October 1991 VA 
report of examination, which notes the veteran's reports of 
combat in Vietnam and a diagnosis of dysthymia) as well as 
additional evidence submitted by the veteran in an effort to 
reopen his claim.  This newly received evidence included 
service medical records dated from December 1973 to January 
1994, which note no findings of PTSD and are duplicative of 
those considered by the RO in December 1991, and a private 
treatment record dated in 1992, which notes the veteran's 
complaints of tension, difficulty sleeping nightmares, and 
flashbacks to his service in Vietnam and no diagnosis of 
PTSD.  Upon consideration of this evidence, the RO denied 
service connection for PTSD, noting that a diagnosis of PTSD 
was still not shown by the evidence of record.  The June 1992 
rating decision was not appealed and became final.

In April 1994, the veteran requested that the claim for 
entitlement to service connection for PTSD be reopened.  The 
newly submitted evidence includes: service medical records 
dated in January 1974; a private treatment record dated in 
October 1980; and VA treatment records dated from 1994 to 
1997.

The January 1974 service medical records are duplicative of 
those considered by the RO in the June 1992 rating decision.  
Therefore, they do not constitute new and material evidence 
sufficient to reopen the claim of service connection for a 
chronic lung disability.

The October 1980 private treatment record is duplicative of 
that considered by the RO in the December 1991 and June 1992 
rating decisions.  Therefore, it does not constitute new and 
material evidence sufficient to reopen the claim of service 
connection for PTSD.

The other newly submitted evidence includes VA treatment 
records dated from 1994 to 1997.  Most of the VA treatment 
records note diagnoses for disabilities not herein at issue.  
An August 1994 examination report notes the veteran's 
complaints of bad dreams, insomnia and an inability to relax.  
Initial impression included PTSD.

The VA examination report was not previously of record and 
the information contained therein cannot be said to be 
redundant, since no examiner since service has previously 
noted a diagnosis of PTSD.  Further, the physician's 
statement is relevant to and probative of the issue at hand-
it does tend to controvert a previous factual determination, 
indicating that the veteran does indeed have PTSD.  The Board 
finds that the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Therefore, the Board concludes that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  Accordingly, all of the 
evidence must be considered on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In addition, the Board concludes that, in view of the VA 
examiner's diagnosis of PTSD in August 1994, it may at least 
be said that the veteran has presented a plausible claim for 
service connection.  Accordingly, the Board concludes that 
the veteran's claim for service connection for PTSD is well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  However, for the 
reasons set forth in the remand below, additional development 
is warranted in compliance with VA's duty to assist the 
veteran with this well-grounded claim.  38 U.S.C.A. § 5107(a) 
(1999).

Chronic Lung Disability

At the time of the June 1992 rating decision, the evidence 
for consideration was the same evidence before the RO in 
December 1991 (the veteran's service medical records, which 
note treatment with INH in chest clinic treatment records 
dated from 1968 and 1969, a history of exposure to 
tuberculosis in a February 1971 report of medical history, a 
normal clinical evaluation of the lungs in a December 1973 
separation examination report, x-ray evidence of pleural 
thickening and a history of pneumonia and exposure to 
tuberculosis in a January 1974 internal medicine consultation 
report; private treatment records dated from 1980 to 1991, 
which note that the veteran was seen on several occasions 
with complaints related to a lung disability-an October 1980 
x-ray report revealed pleural thickening and possible 
pneumoconiosis, a December 1980 x-ray report revealed right 
upper lobe pneumonia, and December 1982 and January 1984 x-
ray reports revealed pulmonary emphysema; and an October 1991 
VA report of examination, which notes a diagnosis of chronic 
obstructive lung disease, as well as additional evidence 
submitted by the veteran in an effort to reopen his claim.  
This newly received evidence included service medical records 
dated from December 1973 to January 1994, which are mostly 
duplicative of those considered by the RO in December 1991.  
In addition, December 1973 and January 1974 x-rays reports 
note findings of pleural thickening; the examiners noted that 
this was probably chronic in nature but could represent some 
form of chronic lung disease such as asbestosis.  A January 
1974 treatment record notes that the veteran's old x-rays 
could not be located; the veteran was found to be fit for 
separation or retention.  The newly received evidence also 
included a private treatment record dated in February 1992, 
which notes the veteran's continuing complaints of shortness 
of breath and tightness in the chest following service.  Upon 
consideration of this evidence, the RO denied service 
connection for a chronic lung disability, noting that a 
diagnosis of a chronic lung disability related to service was 
still not shown by the evidence of record.  The June 1992 
rating decision was not appealed and became final.

In April 1994, the veteran requested that the claim for 
entitlement to service connection for a chronic lung 
disability be reopened.  The newly submitted evidence 
includes: service medical records dated in January 1974; a 
private treatment record dated in October 1980; and VA 
treatment records dated from 1994 to 1997.

The service medical records dated in January 1974 and the 
October 1980 private treatment record are duplicative of 
those considered by the RO in the June 1992 rating decision.  
Therefore, they do not constitute new and material evidence 
sufficient to reopen the claim of service connection for a 
chronic lung disability.  

The VA treatment records include an August 1994 examination 
report, wherein the veteran's history of exposure to asbestos 
while driving tanks was noted.  Examination revealed distant 
breath sounds.  Impression includes chronic pleurisy, 
asbestosis and possible chronic obstructive pulmonary 
disorder.

The Board recognizes that the August 1994 VA examination 
report notes a diagnosis of a chronic lung disability.  In 
addition, the August 1994 examination report is the first 
such medical opinion to the effect that a current lung 
disability (asbestosis) was due to the previously described 
exposure to asbestos in service.  For purposes of determining 
whether such evidence is new and material, all evidence is 
presumed to be factually true, unless inherently incredible.  
Justus, supra.

The VA examination report was not previously of record and 
the information contained therein cannot be said to be 
redundant, since no examiner since service has previously 
provided an opinion regarding the relationship of a chronic 
lung disability to service.  Further, the physician's 
statement is relevant to and probative of the issue at hand-
it does tend to controvert a previous factual determination, 
indicating that the veteran's current chronic lung disability 
is indeed related to an incident of service, namely exposure 
to asbestosis. The Board finds that the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Therefore, the Board concludes that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  Accordingly, all of the 
evidence will be considered on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Further, as previously noted, a x-ray reports from service 
note findings of pleural thickening, possibly representing 
some form of chronic lung disease such as asbestosis.  An 
August 1994 VA examination report notes a diagnosis of 
asbestosis.  The veteran's report that he was exposed to 
asbestos in service is acceptable for the purpose of 
ascertaining whether the claim is well grounded and, as noted 
above, he has provided medical evidence establishing a nexus 
between the currently diagnosed disability and the events in 
service.  Accordingly, the claim for service connection for a 
chronic lung disability is considered to be well grounded. 38 
U.S.C.A. § 5107.

ORDER

New and material evidence not having been submitted, the 
claim for service connection for a heart disability, to 
include hypertension, is not reopened.

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
PTSD, the claim is reopened, and the claim for service 
connection for PTSD is well grounded.  To this extent the 
appeal is granted.

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
chronic lung disability, the claim is reopened, and the claim 
for service connection for a chronic lung disability is well 
grounded.  To this extent the appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claims for entitlement to service 
connection for PTSD and a chronic lung disability.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The statutory duty to assist 
includes the conduct of a contemporaneous and thorough 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In this case, an October 1991 VA 
report of examination notes the veteran's reports of combat 
in Vietnam and complaints of nervousness, depression, 
anxiety, and difficulty sleeping.  The examiner stated that 
while the veteran's "self-report suggests combat exposure of 
sufficient intensity to provoke psychological trauma, [he] 
does not identify any specific incidents in Vietnam as 
specifically traumatic for him."  Diagnosis was dysthymia.  
The evidence of record also indicates that the veteran 
underwent a VA examination in August 1994.  Impression 
included PTSD; significantly, however, the examination report 
does not include a description of the causal nexus between 
current symptomatology and any specific claimed in-service 
stressor.  The examiner did not discuss the findings noted in 
the 1991 VA examination report; in fact, it does not appear 
as though the examiner reviewed the veteran's medical 
records.  Pursuant to 38 C.F.R. § 4.125, a diagnosis of PTSD 
must conform to the criteria of DSM-IV.  In the judgment of 
the Board, the veteran should undergo a VA examination to 
ascertain if there is a clear diagnosis of PTSD under DSM-IV.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, the veteran contends that the RO erred by 
failing to grant service connection for a chronic lung 
disability.  Again, the Board notes that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green, supra.  The duty to assist requires that VA base 
disability determinations upon the most complete evaluation 
of the claimant's condition that can feasibly be constructed 
and obtaining opinion's regarding whether current disability 
may be related to service.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991) and Moore v. Derwinski, 1 Vet. 
App. 401 (1991).   Under the circumstances of this case, 
further development is required.  The RO should schedule the 
veteran for a VA pulmonary examination to ascertain the 
nature and etiology of his lung disability.

The case is consequently REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in psychiatry.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  Such tests as the examiner 
deems necessary should be performed, to 
include psychological testing.  The 
examiner should take a complete history 
from the veteran.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressors that support a diagnosis of 
PTSD.  The clinical findings and reasons 
upon which the opinion is based should be 
clearly set forth.

2.  The veteran should be afforded a VA 
examination by a pulmonary specialist.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the pertinent aspects of the 
veteran's medical history may be 
reviewed.  All indicated special tests, 
including x-ray studies and pulmonary 
function tests, should be completed.  The 
examiner's report should describe in 
detail the veteran's current pulmonary 
symptoms, as well as pertinent clinical 
and laboratory findings and diagnoses of 
any pulmonary disorder found to be 
present.  The examiner should also be 
requested to provide a medical opinion as 
to whether it is at least as likely as 
not that any currently diagnosed 
pulmonary disorder was present in 
service.  The opinion should be supported 
by reference to pertinent evidence in the 
claims file to specifically include 
consideration of the reports of chest x-
rays done during service in early 1974.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



